ORDER

PER CURIAM.
Jerome M. Aronberg appeals from the motion court’s Findings of Fact, Conclusions of Law, and Judgment denying his amended Rule 24.035 Motion to Vacate, Set Aside or Correct Judgment and Sentence following an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-*200dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).